    Case: 1:14-cv-08758 Document #: 63 Filed: 02/12/19 Page 1 of 1 PageID #:253



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                                  )
GERRY MCDADE,                                     )
                                                  )
              Plaintiff,                          )      Case No. 14-CV-01500
                                                  )
        v.                                        )      (Consolidated for trial with
                                                  )      Case No. 14-CV-08758)
YRC WORLDWIDE, INC. a/k/a YRC INC.,
                                                  )
                                                  )      Magistrate Judge Susan E. Cox
              Defendant.
                                                  )


                                           ORDER

     The Court hereby authorizes Morgan, Lewis & Bockius LLP to bring into and remove

from the Dirksen Federal Building the following items:

         •   Multiple boxes of documents, exhibits, and office supplies

         •   Case(s) of bottled water

         •   Beverages/food/snacks

       The items shall be brought into the courthouse beginning Friday, February 15, 2019 and

removed from the courthouse at the completion of the jury trial in the above case, which is

expected to last through March 1, 2019.

       A courier from U.S. Messenger and/or an individual from Morgan, Lewis & Bockius

LLP will deliver and remove these items.

SO ORDERED.



 Dated: February 12, 2019
                                               The Honorable Susan E. Cox
